 In the Matter of A.SARTORIUS & CO., INC.andUNITED MINE WORKERSOF AMERICA, DISTRICT 50,LOCAL12090Case No. R-995Cosmetics Manufacturing Industry-Representatives:eligibility to participatein choice : individuals who took jobs vacated by strikingemployees-Cert2/%ca-Lion of Representatives:upon proof of majority representation.SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 12, 1038On October 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and -Direction of Election 1 inthe above-entitled proceeding.The Direction of Election directsthat an election by secret ballot be conducted among all the produc-tion and maintenance employees and shipping clerks who were em-ployed by A. Sartorius & Co., Inc., herein called the Company, duringthe pay-roll period next preceding June 24, 1938, and those who wereemployed during the pay-roll period next preceding the, date of thehearing, August 18, 1938, but excluding clerical and supervisory em-ployees, and those who have quit or been discharged since June 24,1938, to determine whether or not they desire to be represented byUnited Mine Workers of America, District 50, Local 12090, hereincalled the Union, for the purposes of collective bargaining.TheDecision and Direction of Election make individuals hired duringthe strike, which began on July 18, 1938, and was still in progressat the time of the hearing, eligible to vote in the election.By a let-ter dated October 6, 1938, the Union protested to theBoard againstthe participation of such individuals in the election and requestedthat the Board reconsider the matter.On October 13,1938, the Boardissued an Amendment to Direction of Election 2 postponing the elec-tion pending the determination of the Union's request.On October14, 1938, the Board issued a Notice of Right to File Briefs on theissues raised by the Union.On October 15, 1938, the Company filed19 N. L.R. B. 19.29 N L.R B. 24.10 N. L. R. B., No. 37.493 494NATIONAL LABOR RELATIONS BOARDexceptions to the Decision and Direction of Election.On October26, 1938, the Union filed its brief with the Board and on October 27,1938, the Company filed a brief in support of its exceptions.We have reconsidered our ruling that individuals taking jobs madevacant by a current strike may participate in the selection of thebargaining representative of the employees in the appropriate unit,and conclude that it is erroneous.We held that the employees who went on strike were eligibleto participate in, the selection of the bargaining representative ofthe employees in the appropriate unit because, their status as em-ployees for the purposes of the Act is expressly preserved by Section2 (3) of the Act, which provides that the term "employee," whenused in the Act, shall include any individual whose work has ceased"as a consequence of, or in connection with any current labor dis-pute."The strike began on July 18, 1938, and was current at thetime of the- hearing.But by holding that individuals, who tookjobs vacated by striking employees, also were eligible to participatein the selection of the, bargaining representative of the employeesin the appropriate unit, there resulted a situation where two indi-viduals, with interests diametrically opposed, were, by virtue of oneand the same job, entitled to participate in the selection of the bar-gaining representative.If those who have, during the currency ofthe strike, replaced the strikers are permitted to vote, and the strikersare also permitted to vote, possibly twice as many as can be employedmay participate in the election.This was not the intent of Congress.Yet the intent that strikers should remain employees for the pur-poses of the Act is clear.By preserving to employees who go onstrike their status as employees and the rights guaranteed by theAct, the At contemplates that during the currency of a strike, theemployer and the striking employees may settle the strike, with thestriking employees returning to their former jobs, displacing indi-viduals hired- to fill those jobs. during the strike.Strikes are com-monly settled in this manner.3The hold of individuals who, duringthe currency of a strike, occupy positions vacated by striking em-8 See, for example, the account of the settlement of the strike in 1934 of longshoremen onthe West Coast in Yellen,American Labor Struggles, p.355, where it is said :After its success in getting itself recognized as mediator by both longshore strikersand employers, three problems still faced the National Longshoremen's Board : whatto do with the strike-breakers, how to settle the grievances of the marine workers,and how to return the longshoremen to work. But all three were soon solvedOnJuly 27 the Waterfront Employers' Union agreed to discharge all men hired since theinception of the strike and not to discriminate against any worker for union affiliationor for strike activity ; the seamen voted on July 30 for arbitration, as did the othermaritime crafts ; and it was agreed that, pending the arbitration proceedings, boththe National Longshoremen's Board and the I. L A. were to have observers in thehiring halls to see that the employment of longshoremen was fair and withoutdiscrimination DECISIONS AND ORDERS495ployees is notably tenuous.4To accord such individuals, while thestrike is sti ' Curren,a vo ce in the selection of the bargaining rep-resentative of the employees in the appropriate unit would be con-trary to the purposes of the Act and the ends contemplated by it,since it might effectively foreclose the possibility of the settlementof the labor dispute, whether by the return of the striking employeesto their jobs and the displacement of the individuals occupying thosejobs during the strike, or by some other settlement agreement, a pos-sibilitywhich the Act contemplates should not be foreclosed duringthe currency of the strike.Accordingly we hold that such individ-uals are not eligible to participate in the selection of the bargainingrepresentative of the employees in the appropriate unit.In our Decision we found that there were 30 eligible employees inthe appropriate unit on July 18, 1938, when the strike began. ByJuly 21, 1938, the Company had hired six individuals to fill placesleft vacant as a result of the strike. Since these individuals werenot eligible to participate in the selection of the bargaining represen-tative, there were still 30 eligible employees in the appropriate uniton July 21, 1938.At least 18 of these 30 employees have designatedthe Union to represent them for the purposes of collective bargaining.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their represen-tative for the purposes of collective bargaining.It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWUnited Mine Workers of America, District 50, Local 12090, isthe exclusive representative of all the employees in the appropriateunit for the purposes of collective bargaining, within themeaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Mine Workers of America, Dis-trict 50, Local 12090, has been designated and selected by a majoritySeeNational Labor Relations Board v. Reintington Rand, Inc., (CC. A. 2nd, 1938) 94F. (2d) 862, 871,.where the court said,". . .and, indeed,it is probably true today thatmost men taking jobs so made vacant,realize from the outset how tenuous is their hold." 496NATIONAL LABOR RELATIONS BOARDof all the production and maintenance employees and shipping clerksof A. Sartorius- & Co., Inc., New York City, excluding. clerical andsupervisory employees, as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, United Mine Workers of America, District 50, Local12090, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.[SAME TITLESECOND SUPPLEMENTAL DECISIONJanuary '5, 1939On October 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.On October 13, 1938, the Board issuedan Amendment to Direction of Election postponing the election untilsuch time as the Board might in the future direct.On Decem-ber 12, 1938, the Board issued a Supplemental Decision and Certifica-tion of Representatives, in which it found that United Mine Workersof America, District 50, Local 12090, herein called the Union, hadbeen, designated by a majority of the employees, in, the appropriateunit as their representative for the purposes of collective bargainingand, without conducting an election, certified the Union as the exclu-sive bargaining- representative of the employees in the. appropriateunit.On December 15, 1938, the Company filed an applicationrequesting that the Board reconsider its Supplemental Decision andCertification of Representatives and, after stating various grounds,concluding with a prayer that the Board direct an election amongthe employees in the appropriate unit to determine whether or notthey desired to be represented by the Union as their bargainingrepresentative.The Company, in its application, lists the names of four persons,who were counted by the Board as employees in the appropriate unit,and states that they have left the Company's employment.Thenames of three of these persons appear on 'the membership-applica-tioi1 cards introduced in evidence by the Union.Only two of thesethree, however, were counted by the Board as having designated theUnion as their bargaining representative.The third was not countedbecause he did not go out on strike.Thus, assuming that the fourpersons listed by the Company have left the Company's employment,therewould be 26 employees in the appropriate unit, of whom-16,amajority, have designated the Union as their bargainingrepresentative. DECISIONS AND ORDERS497In its application'the Company points out that the record showedthat a number of strikers returned to work during the strike, butdid not show whether or not, some of them were members of theUnion.The Company states that some of them- may have beenmembers of the Union and that they repudiated their membershipby returning to work during the strike.On December 20, 1938, atthe Board's request, the Company furnished the Board with a listof, the employees who either did not go out on strike or returned to-work during the strike.This list is hereby incorporated and madepart of the record in this proceeding.The name of only one of the-employees on this list appears on a membership-application cardintroduced in evidence by the Union. This employee did not go outon strike.This fact appeared in the record and he was not countedby the Board as having designated the Union as his bargaining rep-resentative.Thus it is clear that 18 of the 30 employees in the ap-propriate unit on July 21, 1938, have designated the Union as theirbargaining representative.'The Board has considered all the other matters presented by the,Company in its application; and sees no reason for setting aside its'Certification of Representatives and directing an election to deter-mine whether or not the employees desire to be represented by theUnion for the-purposes of collective bargaining.* Or, as stated above, assuming that the four persons named by the Company had leftthe Company's employment,16 of the 26 employees in the appropriate unit have designatedthe Union as their bargaining representative10 N. L. R. B, No. 37a